NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VIKTOR NIKOLAYEVICH                             No.    16-71883
OSTAPENKO,
                                                Agency No. A071-320-466
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N. R. SMITH, Circuit Judges.

      Viktor Nikolayevich Ostapenko, a native and citizen of Moldova, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

third motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny the petition

for review.

      The BIA did not abuse its discretion in denying Ostapenko’s third motion to

reopen as untimely where it was filed more than two years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and where Ostapenko failed to establish prima

facie eligibility for the relief he sought, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi,

538 F.3d at 996 (the BIA may deny a motion to reopen for failure to establish

prima facie eligibility for the relief sought).

      PETITION FOR REVIEW DENIED.




                                            2                                    16-71883